ag_logoxrgbxkxcg10x55451.jpg [ag_logoxrgbxkxcg10x55451.jpg]


Exhibit 10.1
TRANSLATION OF A LETTER WRITTEN IN FRENCH;
In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.



Monsieur Gaël Touya
[Address]
France




Louveciennes, July 31, 2020


Strictly personal and confidential


Dear Gaël,
    
In view of your responsibilities as President of the Pharma Segment and as a
member of the Executive Committee of the Aptar Group, and in order to align your
situation with that of the other members of the Group Executive Committee while
taking into account the specificity of French law, we are pleased to grant you
additional guarantees intended to compensate you for the prejudice that would
result for you from the loss of your employment, in particular in the event of a
change in control of the Aptar Group.


It is understood that the allowances referred to in A and B above are not
cumulative.


A - Dismissal following a change in control


The definition of "Change in Control", as usually defined by the Aptar Group as
a result of the listing of its ultimate shareholder Aptargroup, Inc. on the New
York Stock Exchange, is set out in the Appendix.


In the event that, within two years following a change of control as defined in
the appendix below, you are dismissed by the Company for any reason whatsoever,
except in cases of serious or gross misconduct and dismissal for unfitness,
Aptargroup UK Holdings Ltd-French Branch (the “Company”) undertakes to pay you
compensation (called “Change in Control Compensation”) to offset the loss
resulting for you from this termination. This Change in Control Indemnity will
be in addition to the indemnities to which you may be entitled, as the case may
be, in respect of such termination (legal or contractual termination indemnity).
Its gross amount will be equal to:


–Six (6) months of the average gross salary that you will have received during
the 12 calendar months preceding the notification of your dismissal, it being
specified that the average salary will include, on the one hand, your fixed
gross salary actually received during the 12 months preceding the notification
of your dismissal and, on the other hand, your average gross annual bonus
("short term incentive") received during the last three years preceding your
dismissal.



Aptargroup UK Holdings Ltd.Aptargroup UK Holdings Ltd. – Succursale française5
Bruntcliffe AvenueTEL + 44 113 220 3206 36-38 rue de la Princesse, CS
42430Téléphone +33 (0)1 3087 1980Leeds 27 Industrial EstateFAX + 44 113 220 3217
78431 Louveciennes Cedex, FranceTélécopie +33 (0)1 3081 0909Leeds, Yorkshire
LS27 0LL, United KingdomSIRET 807 468 921 00026 RCS Versailles APE 7010Z – TVA
FR 70 807 468 921



aptar.com


    

--------------------------------------------------------------------------------



In addition to this Change in Control Indemnity, you will receive the financial
compensation for your non-competition clause and your notice period as provided
for in your employment contract.


B - Dismissal not resulting from a change in control


In the event that you are dismissed by the Company for any reason whatsoever,
except in cases of serious or gross misconduct and dismissal for unfitness, the
Company undertakes to pay you compensation (called “Additional Dismissal
Compensation”) to offset the loss resulting for you from this termination. This
additional termination indemnity will be in addition to the indemnities to which
you may be entitled, as the case may be, in respect of such termination (legal
or contractual termination indemnity). Its gross amount will be equal to:


–Six (6) months of the average gross salary that you will have received during
the 12 calendar months prior to the notification of your dismissal, the average
salary including, on the one hand, the gross fixed salary that you will have
actually received during the 12 months prior to the notification of your
dismissal and, on the other hand, the average gross annual bonus ("short term
incentive") received during the last three years prior to your dismissal.


In addition to this additional severance pay, you will receive the financial
compensation for your non-competition clause and your notice period as provided
for in your employment contract.




The Change in Control Indemnity or the Additional Dismissal Compensation that
will eventually be due to you as the case might be at the time of your dismissal
will be paid in the form of a settlement indemnity in return for the signature
of a settlement agreement confirming your waiver of all proceedings and actions
against the Company and all the companies of the Aptar Group concerning the
conclusion, performance and termination of your employment contract.


This undertaking supplements the provisions of your current employment contract
and has neither the object nor the effect of modifying its terms.


Best regards.









Anne Vergnaud
Gaël Touya
Legal representative
(“Read and approved, good for agreement”)







CC: Stephan Tanda and Shiela Vinczeller
Appendix: definition of Change in Control

Aptargroup UK Holdings Ltd.Aptargroup UK Holdings Ltd. – Succursale française5
Bruntcliffe AvenueTEL + 44 113 220 320636-38 rue de la Princesse, CS
42430Téléphone +33 (0)1 3087 1980Leeds 27 Industrial EstateFAX + 44 113 220
321778431 Louveciennes Cedex, FranceTélécopie +33 (0)1 3081 0909Leeds, Yorkshire
LS27 0LL, United KingdomSIRET 807 468 921 00026 RCS VersaillesAPE 7010Z – TVA FR
70 807 468 921



aptar.com


    

--------------------------------------------------------------------------------



Annex: Definition of Change in Control



Change in ControlFor purposes of this side letter, “Change in Control” shall
mean
1.the acquisition by any individual, entity or group (a “Person”), including any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership
within the meaning of Rule 13d-3 promulgated under the Exchange Act, of more
than 50% of either (i) the then outstanding shares of common stock of
Aptargroup, Inc. (the “Outstanding Aptar Common Stock”) or (ii) the combined
voting power of the then outstanding securities of Aptargroup, Inc. entitled to
vote generally in the election of directors (the “Outstanding Aptar Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from Aptargroup,
Inc. (excluding any acquisition resulting from the exercise of a conversion or
exchange privilege in respect of outstanding convertible or exchangeable
securities unless such outstanding convertible or exchangeable securities were
acquired directly from Aptargroup, Inc.), (B) any acquisition by Aptargroup,
Inc., (C) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by Aptargroup, Inc. or any corporation controlled by
Aptargroup, Inc. or (D) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation involving Aptargroup, Inc., if,
immediately after such reorganization, merger or consolidation, each of the
conditions described in clauses (i), (ii) and (iii) of Article 3 shall be
satisfied; and provided further that, for purposes of clause (B), if any Person
(other than Aptargroup, Inc. or any employee benefit plan (or related trust)
sponsored or maintained by Aptargroup, Inc. or any corporation controlled by
Aptargroup, Inc.) shall become the beneficial owner of more than 50% of the
Outstanding Aptar Common Stock or more than 50% of the Outstanding Aptar Voting
Securities by reason of an acquisition by Aptargroup, Inc. and such Person
shall, after such acquisition by Aptargroup, Inc., become the beneficial owner
of any additional shares of the Outstanding Aptar Common Stock or any additional
Outstanding Aptar Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control;
2.individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a director of Aptargroup,
Inc. subsequent to the date hereof whose election, or nomination for election by
Aptargroup, Inc.’s stockholders, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed to have
been a member of the Incumbent Board; and provided further, that no individual
who was initially elected as a director of Aptargroup, Inc. as a result of an
actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
be deemed to have been a member of the Incumbent Board;

Aptargroup UK Holdings Ltd.Aptargroup UK Holdings Ltd. – Succursale française5
Bruntcliffe AvenueTEL + 44 113 220 320636-38 rue de la Princesse, CS
42430Téléphone +33 (0)1 3087 1980Leeds 27 Industrial EstateFAX + 44 113 220
321778431 Louveciennes Cedex, FranceTélécopie +33 (0)1 3081 0909Leeds, Yorkshire
LS27 0LL, United KingdomSIRET 807 468 921 00026 RCS VersaillesAPE 7010Z – TVA FR
70 807 468 921



aptar.com


    

--------------------------------------------------------------------------------



3.consummation of a reorganization, merger or consolidation unless, in any such
case, immediately after such reorganization, merger or consolidation, (i) 50% or
more of the then outstanding shares of common stock of the corporation resulting
from such reorganization, merger or consolidation and 50% or more of the
combined voting power of the then outstanding securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals or
entities who were the beneficial owners, respectively, of the Outstanding Aptar
Common Stock and the Outstanding Aptar Voting Securities immediately prior to
such reorganization, merger or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Aptar Common Stock
and the Outstanding Aptar Voting Securities, as the case may be, (ii) no Person
(other than Aptargroup, Inc., any employee benefit plan (or related trust)
sponsored or maintained by Aptargroup, Inc. or the corporation resulting from
such reorganization, merger or consolidation (or any corporation controlled by
Aptargroup, Inc.) and any Person which beneficially owned, immediately prior to
such reorganization, merger or consolidation, directly or indirectly, more than
50% of the Outstanding Aptar Common Stock or the Outstanding Aptar Voting
Securities, as the case may be) beneficially owns, directly or indirectly, more
than 50% of the then outstanding shares of common stock of such corporation or
more than 50% of the combined voting power of the then outstanding securities of
such corporation entitled to vote generally in the election of directors and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such reorganization, merger or
consolidation; or
4.consummation of (i) a plan of complete liquidation or dissolution of
Aptargroup, Inc. or (ii) the sale or other disposition of all or substantially
all of the assets of Aptargroup, Inc. other than to a corporation with respect
to which, immediately after such sale or other disposition, (A) 50% or more of
the then outstanding shares of common stock thereof and 50% or more of the
combined voting power of the then outstanding securities thereof entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Aptar Common Stock
and the Outstanding Aptar Voting Securities immediately prior to such sale or
other disposition and in substantially the same proportions relative to each
other as their ownership, immediately prior to such sale or other disposition,
of the Outstanding Aptar Common Stock and the Outstanding Aptar Voting
Securities, as the case may be, (B) no Person (other than Aptargroup, Inc., any
employee benefit plan (or related trust) sponsored or maintained by Aptargroup,
Inc. or such corporation (or any corporation controlled by Aptargroup, Inc.) and
any Person which beneficially owned, immediately prior to such sale or other
disposition, directly or indirectly, more than 50% of the Outstanding Aptar
Common Stock or the Outstanding Aptar Voting Securities, as the case may be)
beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of common stock thereof or more than 50% of the combined voting power of
the then outstanding securities thereof entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition.

Aptargroup UK Holdings Ltd.Aptargroup UK Holdings Ltd. – Succursale française5
Bruntcliffe AvenueTEL + 44 113 220 320636-38 rue de la Princesse, CS
42430Téléphone +33 (0)1 3087 1980Leeds 27 Industrial EstateFAX + 44 113 220
321778431 Louveciennes Cedex, FranceTélécopie +33 (0)1 3081 0909Leeds, Yorkshire
LS27 0LL, United KingdomSIRET 807 468 921 00026 RCS VersaillesAPE 7010Z – TVA FR
70 807 468 921



aptar.com


    